Citation Nr: 1634812	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than September 13, 2010, for the grant of service connection for diabetes mellitus, type II, based on clear and unmistakable error (CUE) in a November 2012 rating decision. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for diabetes mellitus in January 2001.

2.  In an unappealed rating decision issued in November 2002, the RO denied service connection for diabetes mellitus.

3.  On September 13, 2011, the Veteran submitted a claim to reopen his previously denied claim for entitlement to service connection for diabetes mellitus. 

4.  In a November 2011 statement, the Veteran asserted CUE occurred in the November 2002 denial of service connection for diabetes mellitus.  

5.  In a May 2012 rating decision, the RO determined a CUE was not found in the November 2002 rating decision, but granted service connection for diabetes mellitus and assigned an effective date of September 13, 2010.  

6.  The Veteran has not identified any error in the November 2002 rating decision that is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  




CONCLUSION OF LAW

The Veteran has not filed a valid claim of CUE as to the November 2002 rating decision denying service connection for diabetes mellitus.  38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As an initial matter, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Factual Background and Analysis

In January 2001, the Veteran filed his initial claim of entitlement to service connection for diabetes mellitus.  In a November 2002 rating decision, the RO denied service connection for diabetes mellitus, and in the same month, notified the Veteran of the determination and of his appellate rights.  Neither the Veteran nor his representative submitted a timely notice of disagreement with the decision so it became final.  

Thereafter, the Veteran submitted a claim to reopen his previous claim for service connection for diabetes mellitus, which was received by VA on September 13, 2011.  By rating decision dated in May 2012, the RO granted service connection for diabetes mellitus type II, effective September 13, 2010, which was one year prior to the date of receipt of the claim, because the evidence indicated the Veteran's disability existed continuously since the change in law that added diabetes mellitus to the list of presumptive disabilities caused by herbicide exposure.  See 38 C.F.R. § 3.114.  In that decision, the RO also specifically determined a CUE was not found in the November 2002 rating decision noted above.  The Veteran was informed of the decision and his appellate rights in a letter sent in May 2012.  He submitted a timely notice of disagreement as to the RO's determination that a CUE was not found in the November 2002 decision.  

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  The mere misinterpretation of facts also does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

The evidence of record at the time of the November 2002 rating decision denying service connection for diabetes mellitus type II consisted of the Veteran's service treatment records, his application for compensation, and private treatment reports from Lutheran Hospital, St. Mary's, Red Cedar Clinic, Myrtle Werth Hospital, and Midelfort Clinic.  In addition, the record contained the Veteran's Minneapolis VA Medical Center treatment records.  In sum, these records show the Veteran was diagnosed with post-operative diabetes mellitus following a liver transplant in August 2000.  Though the Veteran's private medical records from the Red Cedar Clinic indicated a diagnosis of "adult onset diabetes mellitus," and his private treatment records from the Mayo Clinic revealed a diagnosis of "type II diabetes mellitus," his outpatient treatment records from the Minneapolis VAMC showed a diagnosis of type I diabetes mellitus.  The RO weighed the evidence at that time, and found the diagnosis of type I diabetes mellitus status post liver transplant to be the most persuasive diagnosis.  As such, the RO denied the claim, because only type II diabetes mellitus has been established as a presumptive disability resulting from the Veteran's confirmed herbicide exposure, and there was also no evidence showing the disability was either incurred in service or manifested to a compensable degree within one year of his discharge.  

Thereafter, in conjunction with his September 2011 claim, additional medical evidence was received establishing the Veteran's diagnosis as type II diabetes mellitus.  However, this subsequently received evidence cannot be considered by the Board in determining whether a CUE was committed in the November 2002 rating decision.  Rather, the Board may only consider the facts that were before the RO at the time that decision was rendered.  The Veteran essentially contends that the totality of the evidence establishes that he was misdiagnosed with type I diabetes, and therefore the proper effective date for the award of service connection is the date of receipt of the original claim in January 2001, since VA now acknowledges his diagnosis of type II diabetes mellitus.

While the Board can understand why the Veteran believes the effective date for service connection should go back to the date of receipt of his original claim, he has not identified any clear and unmistakable error in the November 2002 rating decision, because he relies on evidence submitted many years after that decision was rendered to support his assertion that an erroneous decision resulted.  Specifically, the medical evidence of record in November 2002 documented diagnoses of type I and type II diabetes mellitus.  The RO weighed the evidence and determined that the Veteran had type I diabetes mellitus, rather than type II diabetes mellitus.  As noted above, a finding of CUE must be predicated upon more than a simple disagreement as to how the facts were weighed or evaluated at the time a decision was rendered, and cannot be based on collateral evidence subsequently received thereafter.  

While the Veteran argues that the November 2002 rating decision was wrong since the totality of the evidence now shows that he has had type II diabetes mellitus that is service related, he has not identified an undebatable error in the November 2002 rating decision, based on the facts that existed at that time.  Therefore, his appeal for an earlier effective date for service connection for diabetes mellitus based on clear and unmistakable error must be dismissed.



ORDER

The appeal for an effective date earlier than September 13, 2010, for service connection for diabetes mellitus based on clear and unmistakable error in a November 2002 rating decision is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


